Case 1:20-cr-00063-RC Document 8 Filed 06/17/20 Page 1 of 2

AO 442 (Rev. 11/11) Arrest Warrant

UNITED STATES DISTRICT COURT
for the

District of Columbia

United States of America -90063
se: 1:20-cr-00
* Resigned To : Contreras, Rudolph
Haitham Isa Saado Sad, ) Assign. Date : Saber @)

AKA Haitham Sa'ad ) Description: INDICTM
)
= is ee )

Defendant

ARREST WARRANT

To: Any authorized law enforcement officer

YOU ARE COMMANDED to arrest and bring before a United States magistrate judge without unnecessary delay

{name of person to be arrested) Haitham Isa Saado Sad :

who is accused of an offense or violation based on the following document filed with the court:

@& Indictment [4 Superseding Indictment © information © Superseding Information O Complaint
O Probation Violation Petition © Supervised Release Violation Petition O Violation Notice O Order of the Court

This offense is briefly described as follows:

18 U.S.C. § 371 (Conspiracy to commit theft of U.S. Government Property and to defraud the United States)
18 U.S.C. § 641 (Theft of Public Records)

18 U.S.C. § 1030 (Fraud and Related Activity in Connection with Computers)

18 U.S.C. § 1956 (Money Laundering)

18U.S.C.§2 — (Aiding and Abetting)

<2
Date: __ 03/04/2020 <e- Afuii—a

Issuing officer's signature

 

City and state: | Washington, D.C. _ ____U.S. Magistrate Judge Robin M. Meriweather _

Prinied name and title

 

 

 

 

Return
This warrant was perv ve on (dat ol 4fror and the person was arrested on (date) 6/1 Od
at (city and state) c5h S77 es
Date: bin Asio LA C=
LS. Distal i CCC oy -—atrresting officer's signature

lLirconl Cruse.

Printed name and title

 

 

 

 

4 Srey Z _
Case 1:20-cr-00063-RC Document 8 Filed 06/17/20 Page 2 of 2

AO 442 (Rev. 11/11) Arrest Warrant (Page 2)

This second page contains personal identifiers provided for law-enforcement use only
and therefore should not be filed in court with the executed warrant unless under seal.

(Not for Public Disclosure)

 

Name of defendant/offender: _ Haitham Isa Saado Sad

Known aliases: Haitham Sa’ad
Last known residence: _Tabarbour, Amman, Jordan

 

 

Prior addresses to which defendant/offender may still have ties: _ N/A

Last known employment: Supply Chain Officer, Danish Refugee Council (DRC)

 

 

Last known telephone numbers: N/A _ _ ee ee ee ee
Place of birth: Jordan

Date of birth: ; — Ses b __

Social Security number: NA Sree eh stevie ous ror ss 7
Height;  _UNK cu eee: Weight: UNA os se
Sex: _ Male ee sR: Middle Eastern ; _

Hair; _UNK Eyes: UNK

 

 

Scars, tattoos, other distinguishing marks: UNK

History of violence, weapons, drug use: _UNK : th Q

 

Known family, friends, and other associates (name, relation, address, phone number): UNK

 

FBI number: N/A . : . ssiiss —

 

Complete description of auto: na

Name and telephone numbers (office and cell) of pretrial services or probation officer (jf applicable):

 

 

Date of last contact with pretrial services or probation officer (ifapplicable): NIA _
